Citation Nr: 0430928	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-10 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to service connection for residuals of 
bilateral cold injury to the hands.

2.  Entitlement to service connection for residuals of 
bilateral cold injury to the ears.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel


INTRODUCTION


The veteran served on active duty from September 1949 to 
October 1952.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which denied the above claims.

At his February 2004 hearing before the undersigned Veterans 
Law Judge, the veteran submitted evidence to the Board and 
waived initial RO consideration of this evidence.  Therefore, 
the Board may initially consider this additional evidence.  


FINDINGS OF FACT

1.  Current evidence of residuals of bilateral cold injury to 
the hands is not of record.  

2.  Current evidence of residuals of bilateral cold injury to 
the ears is not of record.  


CONCLUSIONS OF LAW

1.  Residuals of bilateral cold injury to the hands were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  

2.  Residuals of bilateral cold injury to the ears were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records are unavailable.  Reports from the 
Surgeon General's Office (SGO) do not refer to cold injury to 
the hands or ears.

In a letter received by the RO in June 2001, the veteran 
stated that air conditioning always causes discomfort to his 
hands, feet, ears, and nose.  Both his thumbs and fingers had 
arthritis.  His hands were cold most of the time.  He had 
some loss of feeling in his "left pinky" finger.  Both his 
ears had sores most of the time.  His feet and hands swelled 
at times and changed color.  

On VA examination in July 2001, the veteran described cold 
injury to his feet in service and having had very cold hands 
and ears at that time.  He stated he had not been treated for 
cold injury in service.  The examiner noted that the 
veteran's hands and ears were "completely normal in 
appearance and to palpation.  He has no neuropathy [in his 
hands and ears]."  The diagnosis was "no significant cold 
injury to either ears or [] hands, no significant symptoms 
and normal examination."

In a January 2002 addendum, the same examiner clarified that 
the word "significant" in the veteran's July 2001 diagnosis 
should be read as "detectible, findable, probable, 
observable, or objective."  

VA outpatient treatment records from December 2002 and June 
2003 indicate treatment for dyshidrotic eczema and seborrheic 
dermatitis of the scalp and ears.  The record shows that the 
veteran complained about three flare-ups per year of 
dyshidrotic eczema on his feet but none on his hands.  

At his hearing in February 2004, the veteran submitted a 
letter from his VA outpatient treatment doctor, who wrote the 
veteran had had ongoing bilateral metacarpophalangeal joint 
pain in digit one, with the thumb locking up, for several 
years.  The results of December 2003 x-rays showed spur at 
the right first metacarpal, a defect in the right first 
terminal tuft likely due to trauma and spurs at the left 
first and second distal phalanx.  In his hearing, the veteran 
stated that his outpatient treatment doctor had not directly 
related his hand problems to a cold injury.  Regarding his 
ears, the veteran described his symptoms as getting sores on 
the ridges of his ears that came and went.  He said that cold 
bothered his ears, and that his ears got red and sore to the 
touch when it got cold.  

II.  Legal analysis

A.  Duty to notify and assist

VA must inform the claimant about (1) the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) the information and evidence that VA will seek to 
provide; (3) the information and evidence he or she is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in his or her possession that pertains 
to the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO sent VCAA notice letters to the veteran dated in May 
2001 and April 2003.  The May 2001 letter addressed the 
claims for entitlement to service connection for residuals of 
cold injuries to the feet and ears.  In a September 2001 
rating decision, service connection for residuals of cold 
injury to the feet was granted.  The April 2003 letter 
addressed the claims for entitlement to service connection 
for residuals of cold injuries to the hands and ears.  In 
both letters, the veteran was told of the requirements to 
successfully seek service connection, advised of his and VA's 
respective duties, and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The content of 
the April 2003 letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Although the April 2003 letter was sent after the May 2002 
rating decision, any defect with respect to its timing was 
harmless error because the veteran was able to provide 
additional information at his hearing, which has been 
considered as a part of his claim.  This provides a sound 
basis for concluding that the disposition of his claims would 
not have been different had he received pre-AOJ adjudicatory 
notice.  See 38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 
1369, 1374-75 (Fed. Cir. 2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains SGO reports and post-service private and 
VA medical records.  Service medical records are not 
available but the veteran said he did not receive treatment 
for cold injury in service; therefore, any further search for 
service medical records would be futile as, according to the 
veteran, they would contain no relevant information.  The 
veteran has not indicated the existence of additional 
relevant records that the RO failed to obtain.  Thus, VA has 
assisted the veteran to the extent possible.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was provided with a VA 
medical examination in July 2001.  
 
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claims on the merits.  

B.  Entitlement to service connection

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Establishing service connection 
requires medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
claims for service connection for residuals of bilateral cold 
injuries of the hands and the ears.  

The veteran has testified before the undersigned Veterans Law 
Judge that he suffered frostbite to his ears and hands while 
under enemy fire in Korea.  In the case of any veteran who 
engaged in combat with the enemy while in active service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran. 38 U.S.C.A. § 
1154(b) (West 2002).  In this case, the veteran is a combat 
veteran and the claim of in-service cold injury is not 
inconsistent with the veteran's record, including his 
service-connected residuals of bilateral cold injury to the 
feet.  

However, the veteran's claim still fails because there is no 
competent medical evidence of a current diagnosis of 
residuals of bilateral cold injury to either the hands or the 
ears.  In the absence of any such evidence, the Board must 
conclude that the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (holding that there 
can be no valid claim in the absence of proof of a present 
disability); see also Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  

At a VA examination in July 2001, the examiner wrote that the 
veteran's hands and ears were "completely normal in 
appearance and to palpation."  There was no neuropathy, and 
no observable or detectible cold injury either to the ears or 
the hands.  There were no significant symptoms and the 
examination was normal.  

The veteran's outpatient treatment records do show treatment 
for dyshidrotic eczema of the hands and seborrheic dermatitis 
of the ears.  However, there is no competent medical evidence 
indicating that those problems were caused or aggravated by 
or related to the residuals of a cold injury.  

Similarly, while a December 2003 x-ray report of the 
veteran's hands describes spurs, evidence of likely prior 
trauma and possible post-traumatic degenerative change, there 
are no medical findings linking these findings to the 
residuals of a cold injury.  The veteran stated at his 
hearing that his outpatient treatment doctor did not link his 
hand problems to a cold injury.  

The veteran has contended at his hearing that the examiner 
only looked at his feet but not at his hands or ears.  
However, this is contradicted by the examiner's July 2001 
report and the January 2002 clarification.  The VA examiner's 
opinion is competent and based upon an examination of the 
veteran and a review of the records and history provided by 
the veteran.  

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim for entitlement to service 
connection for both claims.  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-
of-the-doubt rule as required by law and VA regulation.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. 
§ 3.102 (2004).  The Board regrets that a more favorable 
determination could not be made in this case.  




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for residuals of bilateral 
cold injury to the hands is denied.  

Entitlement to service connection for residuals of bilateral 
cold injury to the ears is denied.  



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



